Citation Nr: 0817760	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-33 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 6, 
2003, for the assignment of a 50 percent disability rating 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a March 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO increased the veteran's 
evaluation of post-traumatic stress disorder (PTSD) from 10 
percent disabling to 50 percent disabling, effective October 
6, 2003.  The veteran asserts that the 50 percent evaluation 
should go back to April 25, 2003, the date of the original 
claim of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the record reflects a procedural 
deficiency.  Review of the record shows that the veteran 
requested a videoconference hearing before the Board in San 
Antonio, Texas, in his October 2005 substantive appeal.  The 
Board notes that the veteran listed his city, state, and zip 
code as "San Antonio, Texas 78224."  

On February 16, 2008, and March 19, 2008, the RO sent letters 
to the veteran informing him of his Board hearing scheduled 
on April 4, 2008.  However, the RO listed the veteran's city, 
state, and zip code as "San Antonio, Texas 78221."  As 
such, the veteran failed to appear for his hearing on April 
4, 2008.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the veteran with the February 16, 2008, and March 
19, 2008, hearing notices unless rebutted by clear evidence 
to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 
(1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Court has declared that VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 
Vet. App. 182, 189 (2003) (holding that even an incorrect zip 
code on a VA mailing is clear evidence to rebut the 
presumption of regularity).  As the February and March 2008 
hearing notices were sent to an address with the incorrect 
zip code, the Board finds that the presumption of regularity 
has been rebutted and the veteran was not provided with 
notice of his hearing pursuant to 38 C.F.R. § 20.704(b) 
(2007).

Accordingly, due to the procedural error and the lack of any 
indication that the veteran seeks to withdraw his request for 
a hearing, another hearing should be scheduled.  

In order to afford the veteran every due process 
consideration, the case is REMANDED for the following action:  

Schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge.  The veteran should be notified in 
writing of the date, time and location of 
the hearing and that notice should be 
associated with the claims folder.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



